Title: To John Adams from William Turner, 3 March 1813
From: Turner, William
To: Adams, John


                            Sir
                            Boston March 3d 1813
                        
 this Ans is a true statement of my prosidins under the Volinteer acts of Congress of the 6th of February and the 6th of July 1812  Outhersing the President to accept sending Volinteer militarey corps, and I have cept a randevous from january 5th untill this day, for the purpos of raising the Seckond Companey of volinteers in Boston. as I am belated On account of the voluntier law not bein in a fect now I have Bin disapointed and the men who listed to my roll on account Of our not being abel to form a Companey as we expected. To obtain a companey as we expected I must be Commissiond And then the men enlisted to a new role as one of the Companeys in the 20 rigiments which is to be raied
The a buv is a true statement of Mr. Turners prosedings
Attest
James Bryant
Capt. of the Boston Volunters
Sir as the a buv statement is unfortinate for us. I have Bin a bledged to draw up a request for a commishion, and Request of my acquaintances a reckemmandation as the within Closd paper-states. Sir after vuing my situation and The men who hes listed to our roll. if you will giv me A litell of your assistance as far as your honor sees Fit, I shall endevor to devote my time for the good of My Cuntrey. and alsow giv you my sinceer wishies for Your health the remainder of your days and my Thanks—
I am with great respect, your humbel Srvt.



Wm: TurnerGenl. Boyd hes not returned from Philidelphia or I would have seen him